Citation Nr: 0411900	
Decision Date: 05/06/04    Archive Date: 05/14/04

DOCKET NO.  00-19 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric 
disability claimed as secondary to a service connected lower 
back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel





INTRODUCTION

The veteran served on active duty from December 1973 to July 
1974, from September 1978 to March 1984, and from April 1986 
to October 1988.  This matter originally came before the 
Board of Veterans' Appeals (Board) on appeal from a June 2000 
rating decision of the Department of Veterans Affairs (VA), 
San Juan, Puerto Rico, regional office (RO).

In June 2001, the Board remanded the case for additional 
development.  Subsequently, a May 2003 rating action 
continued the prior denial.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim.

2.  The veteran has substance-induced psychiatric disorders 
that are unrelated to his periods of service.  

3.  The veteran's recently diagnosed major depressive 
disorder has not been medically associated with either his 
period of service or his service connected back disability.


CONCLUSION OF LAW

An acquired psychiatric disorder for which service connection 
may be granted was not incurred in or aggravated during 
active service and is not proximately due to or the result of 
the service-connected back disability.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.301, 3.303, 3.310 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As pointed out in the Board's Remand, on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2003).  This law eliminated 
the concept of a well-grounded claim, redefined the 
obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  

The Court's recent decision in Pelegrini v. Principi, No. 01-
944 (U.S. Vet. App. Jan. 13, 2004) held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  The Court also held that a VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

The veteran was notified in the August 2000 statement of the 
case (SOC) of the criteria for service connection on both 
direct and secondary bases.  The veteran has been adequately 
informed as to the type of evidence that would help 
substantiate his claim.  In a January 2002 letter, the RO 
informed the veteran of the provisions of the VCAA as well as 
the type of evidence necessary to substantiate his claim for 
service connection, and informed him that VA would assist in 
obtaining identified records, but that it was the veteran's 
duty to give enough information to obtain the additional 
records and to make sure the records were received by VA.  

Although the veteran has been advised to send any additional 
information or evidence, the above-referenced letters did not 
specifically contain the "fourth element."  
Notwithstanding, VA's Office of General Counsel recently held 
that the Court's statement in Pelegrini regarding the 
"fourth element" was "obiter dictum and is not binding on 
VA" and that "section 5103(a) does not require VA to seek 
evidence from a claimant other than that identified by VA as 
necessary to substantiate the claim."  See VAOPGCPREC 1-2004 
(Feb. 24, 2004).  

In this case, the initial AOJ decision denying the veteran's 
claim was made prior to the enactment of the VCAA.  VCAA 
notice was not provided to the veteran prior to the initial 
AOJ adjudication denying the claim, and thus, the timing of 
the notice does not comply with the express requirements of 
Pelegrini.  While the Court did not address whether, and if 
so, how, the Secretary can properly cure a timing defect, it 
did leave open the possibility that a notice error of this 
kind may be non-prejudicial to a claimant.  

On review, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error.  
First, it was impossible for the RO to provide VCAA notice 
prior to the enactment of the VCAA.  Second, as discussed 
above, the content requirements of a VCAA notice have been 
fully satisfied in accordance with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The Board notes that in reviewing AOJ 
determinations on appeal, it is required to review the 
evidence of record on a de novo basis and without providing 
any deference to the AOJ's decision.  Thus, there is no 
"adverse determination," as discussed by the Court in 
Pelegrini, for the veteran to overcome.  See Pelegrini, No. 
01-944, slip op. at 13.  

The VCAA requires that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  Therefore, notwithstanding Pelegrini, to 
decide the appeal would not be prejudicial to the veteran.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  The 
veteran was provided with VA examinations in March 2000 and 
April 2002.  VA hospitalization and treatment records have 
been obtained.  The veteran has submitted additional 
argument, but has not identified any additional evidence to 
be obtained.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (holding that both the statute, 38 U.S.C. § 5103(a), 
and the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a second remand would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

For service connection to be granted, it is required that the 
facts, as shown by the evidence, establish that a particular 
injury or disease resulting in chronic disability was 
incurred in service, or, if pre-existing service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection for a psychosis may be granted if it is 
shown to be present in service or manifest to a degree of 10 
percent or more within one year from the date of final 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2003).  
In addition, service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2003).  
Service connection may also be established when aggravation 
of a veteran's non-service- connected condition is 
proximately due to or the result of a service-connected 
condition.  Allen v. Brown, 7 Vet. App. 439 (1995).

Service medical records do not show any psychiatric 
complaints or findings.  The veteran's psychiatric status was 
clinically evaluated as normal on examination in September 
1988.

The veteran is service connected for, inter alia, 
degenerative disc disease, lumbosacral myositis.  This has 
been evaluated as 40 percent disabling since June 1998.  He 
contends that he currently has a psychiatric disorder as a 
result of his service connected back disability.

A VA hospitalization report dated from December 1994 to 
January 1995 noted the veteran complained of depressive 
symptoms leading to drinking excessive amounts of alcohol.  
He refused a psychiatric evaluation.  The diagnosis was 
psychotic disorder not otherwise specified.

An October 1995 VA hospitalization report noted diagnoses of 
alcohol intoxication, drug intoxication, and neuropsychiatric 
condition.

A VA outpatient record dated in November 1999 noted that the 
veteran reported being hospitalized due to "depressive 
feelings associated to low back pain from his 3 herniated 
lumbar spine disc."

A VA examination was conducted in March 2000.  The veteran 
reported that his back problems "brought him problems with 
his nerves and for that reason he has been hospitalized at 
the Psychiatry Service."  The veteran stated that he used 
drugs when he was without pain medication.  He admitted to 
drinking and using cocaine.  The veteran indicated that the 
medications prescribed for his back disorder helped him.  On 
examination, he was clean, unshaven, adequately dressed, and 
using Canadian crutches.  He was alert and oriented time 
three.  His mood was euthymic.  His affect was constricted.  
Attention, concentration and memory were good.  Speech was 
clear and coherent.  He was not hallucinating, and not 
homicidal or suicidal.  Insight and judgment were fair.  The 
diagnoses were substance use disorder: alcohol dependence, 
cocaine abuse, and tobacco dependence; anxiety disorder, not 
otherwise specified; personality disorder, not otherwise 
specified, with antisocial and narcissistic traits.  The 
examiner stated his opinion that:

Based on the veteran's records...the 
neuropsychiatric conditions diagnosed 
above are not secondary to his service 
connected back conditions.  The veteran's 
hospitalizations were due to serious 
alcohol intoxication, substance dependence 
and abuse, and marital problems.  The 
veteran has history of alcohol abuse for 
over 20 years.  There is no evidence on 
records of a described relation of his 
service connected back condition affecting 
his neuropsychiatric condition during the 
evaluations. 

Pursuant to the Board's remand, a VA psychiatric examination 
was conducted in April 2002.  The examiner reviewed the 
veteran's claims folder prior to preparing the report of 
examination.  The examiner noted that in the past year four 
samples of the veteran's urine had tested positive for 
cocaine.  The veteran was noted to be in denial and exhibited 
strong rationalization of his addiction problem.  The 
veteran's wife had reported that each month he used his VA 
compensation check to buy alcohol and drugs.  The veteran 
complained of anxiety, restlessness, irritability, tension, 
insomnia, and sadness.  No psychotic symptoms were reported.  
The veteran reported that he used cocaine to relieve his back 
pain.  On examination, the veteran was noted to be 
manipulative and guarded.  He was alert, fully aware of the 
situation and in contact with reality.  His thought processes 
were coherent and logical.  There was no looseness of 
association and no evidence of disorganized speech.  There 
was no evidence of delusions or hallucinations.  The veteran 
was not competent to manage his own funds.  The diagnoses 
were cocaine dependence; cocaine-induced mood disorder; and 
cocaine-induced anxiety disorder.  The examiner stated that:

The patient is using cocaine in a 
compulsive way, he is having family and 
economical problems due to his cocaine 
abuse and he has a strong denial and 
rationalization system to avoid awareness 
of his principal clinical problem, 
therefore justifying the continuous use of 
cocaine.  The patient's anxiety and mood 
symptoms can be attributed to the use of 
cocaine.  

In the progress note of the medical record 
dated November 18, 1999, the patient was 
in denial and rationalization of his drug 
addiction since after using opioids, he 
went on abusing cocaine which is not an 
analgesic and therefore cannot relieve the 
patient's back pain.

An October and November 2002 VA hospitalization record noted 
diagnoses of major depressive disorder with psychotic 
features; and alcohol and cocaine dependence in early 
remission.  

There is no medical evidence of a psychiatric disorder during 
service.  The initial findings regarding psychiatric 
complaints were shown more than eight years after following 
the veteran's separation from his final period of service.  

Regulations provide that alcohol abuse and drug abuse, unless 
they are a "secondary result" of an "organic disease or 
disability," are considered to be "willful misconduct."  See 
38 C.F.R. §§ 3.301(c)(2), 3.301(c)(3).

The VA General Counsel has reiterated that 38 U.S.C.A. § 
105(a), as amended by Section 8052 of the Omnibus Budget 
Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-508, § 
8052, 104 Stat. 1388, 1388-351, precludes direct service 
connection for a disability that is a result of a veteran's 
own abuse of alcohol or drugs for purposes of all VA 
benefits.  See VAOPGCPREC 7-99.

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has held that the statute precludes compensation for 
(a) primary alcohol abuse disabilities and (2) secondary 
disabilities (such as cirrhosis of the liver) that result 
from primary alcohol abuse.  The Federal Circuit defined 
primary as meaning an alcohol abuse disability arising during 
service from voluntary and willful drinking to excess.  The 
Court also reasoned that, like the primary alcohol abuse 
disability, a secondary disability arising from a primary 
alcohol disability is not compensable because it too is a 
"result of the veteran's own...abuse of alcohol or drugs".  
Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), reh'g 
denied, 268 F.3d 1340 (Fed. Cir. 2001) (en banc order).

The veteran currently has a diagnosis of major depressive 
disorder, which was first noted many years following service 
and has not been medically associated with service or a 
service connected disability.  The most recent VA examiner 
diagnosed cocaine dependence, cocaine-induced mood disorder; 
and cocaine-induced anxiety disorder.  Service connection for 
these diagnoses is precluded by statute since the veteran's 
substance induced psychiatric disorders constitute secondary 
disabilities that result from primary substance abuse.  In 
this regard, the recent VA examiner specifically concluded 
that there was no relationship between the veteran's service 
connected back disability and his abuse of cocaine, pointing 
out that cocaine is not an analgesic.  As noted above, the 
Federal Circuit in Allen, supra, held that a secondary 
disability arising from a primary substance disability was 
not compensable because it too is a "result of the veteran's 
own...abuse of alcohol or drugs".  Allen v. Principi, 237 
F.3d 1368 (Fed. Cir. 2001), reh'g denied, 268 F.3d 1340 (Fed. 
Cir. 2001) (en banc order).

In view of the foregoing, the veteran's claim for service 
connection for an acquired psychiatric disorder, claimed as 
secondary to service connected back disorder, must be denied.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.301, 
3.303, 3.310 (2003).  There is no equipoise between the 
positive and negative evidence, therefore no reasonable doubt 
issue is raised.  38 C.F.R. § 3.102 (2003).





ORDER

The appeal is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



